Title: To George Washington from John Gill, 27 April 1795
From: Gill, John
To: Washington, George


          
            Sir!
            Geo. Town [D.C.] 27th April 1795
          
          Your favor of yesterday is recd. I am much obliged for the enclosed plan, it answers what I had wished for some Time, Notwithstanding the very high rent you have fixed on your Land yet if this Security will Answer—vist. The Land, having it at your option to reenter & take possession if the rent is not regularly paid, my own Bond for what sum you please as a further collateral security I agree to take it, at £130 ⅌ Annum (supposing there are 300 Acres or for whatever there is less in the same Proportion) to cease on the payment of £2000 specie which latter shall be done in Ten Years—Should further personal Security be wanted, I must decline having anything to say to it—because I cannot place myself under an obligation to a friend, when the Consideration I do it for is out of my reach.
          By the Plan you have given me I observe you make the Creek of Difficult your Boundary, by my Plan & Deed which I have recd from Dr Dick, my line which joins you is to the Westward of the Creek, one of them must err, I should be glad we could have it ascertained I have my map & Deed with me, you I dare say have yours & if you have 5 minutes leisure, we will if you please compare them, I am Sir Yr Mt Obedt servt
          
            John Gill
          
        